03/23/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 18-0391



                              No. DA 18-0391

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMES BLAKE CONN,

           Defendant and Appellant.


                                  GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 29, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                   March 23 2020